NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JACOB ORLANDO JONES, Appellant.

                             No. 1 CA-CR 20-0562
                              FILED 1-25-2022


            Appeal from the Superior Court in La Paz County
                        No. S1500CR201900248
                The Honorable Jessica L. Quickle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Carr Law Office, PLLC, Kingman
By Sandra Carr
Counsel for Appellant
                           STATE v. JONES
                          Decision of the Court



                     MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Peter B. Swann joined.


W I L L I A M S, Judge:

¶1            Jacob Orlando Jones appeals his convictions for kidnapping,
sexual assault, and aggravated assault. For reasons that follow, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2            Mary has two children with Jones, and a third child, Megan,
from another relationship.1 Mary has developmental delays and requires a
range of social services. Based on concerns Jones was abusive, case workers
helped Mary and the children secure their own apartment.

¶3            In August 2019, Jones went to Mary’s apartment and ordered
her to go inside with the children. Jones took Mary’s phone, told her they
could not leave, and threatened to kill them. Over the course of several
days, Jones forced Mary to engage in penile-vaginal and penile-anal
intercourse and tried to smother her with a pillow. The children were
present while Jones committed these offenses. At one point, Jones covered
Megan’s mouth and nose with his hands, only relenting when the child lost
consciousness. He also held Megan down and hit her in the head. All the
children, including Megan, were three years old or younger at the time.

¶4          When Mary failed to contact her case workers, they went to
her apartment with a sheriff’s deputy to conduct a welfare check. Mary
opened the door and whispered, “he found me.” The deputy called for
back-up, and they took Jones into custody. Although Jones denied
committing the offenses, he appeared jittery, admitted to recent drug use,
and gave varying accounts of how he arrived at the apartment.

¶5          A detective conducted a “semi-cognitive” interview of Mary,
a method typically used for juveniles to avoid suggested responses. While
Mary struggled to provide specific dates and define relevant terms, she



1            We use pseudonyms to protect the privacy of victims.


                                    2
                             STATE v. JONES
                            Decision of the Court

described the offenses in detail. A nurse examined Mary and Megan and
observed injuries consistent with the offenses.

¶6             The State charged Jones with one count of attempted murder,
a class 2 felony and dangerous crime against children (Count 1), one count
of attempted murder, a class 2 felony (Count 2), one count of kidnapping, a
class 2 felony (Count 3), three counts of kidnapping, class 2 felonies and
dangerous crimes against children (Counts 4 through 6), three counts of
sexual assault, class 2 felonies (Counts 7 through 9), three counts of
aggravated assault, class 4 felonies (Counts 10 through 12), and three counts
of aggravated assault, class 6 felonies (Counts 13 through 15). The State
alleged that all counts constituted domestic violence offenses, and listed
Mary and all three children as victims.

¶7            Jones waived his right to a jury trial, and the trial court held a
bench trial. After the State’s case-in-chief, Jones moved for an acquittal
under Arizona Rule of Criminal Procedure (“Rule”) 20. The court denied
the motion as to Counts 1 through 8, 10, 11, and 14, and granted the motion
as to the remaining counts. At the close of evidence, the court found Jones
guilty of Counts 3, 5, 7, 8, 10, and 11, and not guilty as to the remaining
counts. Jones was only convicted of counts involving Mary and Megan.

¶8           The trial court sentenced Jones to an aggregate term of 31
years’ imprisonment. This timely appeal followed. We have jurisdiction
under Article 6, Section 9, of the Arizona Constitution and A.R.S.
§§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

  I.   Complex Case Designation

¶9            Jones contends the trial court violated his right to a speedy
trial by designating the case complex. We review the court’s determination
of whether a case is complex for an abuse of discretion. See State v.
Wassenaar, 215 Ariz. 565, 570, ¶ 9 (App. 2007). We will not find an abuse of
discretion unless the determination was “manifestly unreasonable,
exercised on untenable grounds or for untenable reasons.” Id. at ¶ 11
(internal quotation marks and citations omitted).

¶10           A defendant has a constitutional right to a speedy trial. See
U.S. Const. amend. VI; Ariz. Const. art. 2, § 11. In addition to constitutional
requirements, the permissible time limit before a case must be brought to
trial is governed by Rule 8.2. Under Rule 8.2(a)(3), the trial court may
designate a case complex and extend the time limit for trial to commence.


                                       3
                             STATE v. JONES
                            Decision of the Court

A case is complex for the purposes of this rule if it is “so complicated, by
virtue of its nature or because of the evidence required, that the ordinary
limits for the time to trial are insufficient and must be extended to afford
more time to prepare so that the case can be fairly and fully presented.”
Snyder v. Donato, 211 Ariz. 117, 120, ¶ 12 (App. 2005). The court may base
its determination on the circumstances of a given case, including the nature
of the charges and the extent of “discovery and evidentiary logistics
involved.” Wassenaar, 215 Ariz. at 570, ¶¶ 9-10.

¶11            Before trial, the State moved to designate the case complex,
citing the seriousness of the charges, number of victims, extensive medical
records, possible DNA evidence, and an ongoing defense investigation.
Over Jones’s objection, the trial court granted the motion, finding that the
circumstances of the case warranted a complex designation. As trial
approached, the court notified the parties that the Arizona Supreme Court
suspended Rule 8.2 requirements and jury trials would be postponed due
to the COVID-19 pandemic. See Ariz. S. Ct., Admin. Order No. 2020-60. At
the next court setting, however, the court indicated that jury trials would
resume with added safety measures. See Ariz. S. Ct., Admin. Order No.
2020-75. Jones elected to proceed with a bench trial, noting his desire to
avoid the lengthy process of selecting and maintaining a jury under the new
COVID-19 safety measures.

¶12           At trial, the State presented evidence from multiple medical
examinations of four victims, which included one developmentally delayed
adult and three young children. The State admitted data from Mary’s phone
to corroborate portions of her testimony. The parties agreed to the
admission of DNA testing results, even though the analysis was
inconclusive. In Jones’s case-in-chief, he called a paramedic to testify as to
the initial medical evaluation of one of the victims. Taken together, the
seriousness of the charges and the distinct circumstances of the case, we see
no abuse of discretion in the trial court’s designation of this case as complex
under Rule 8.2(a)(3).

¶13           To the extent that Jones claims the complex case designation
forced him to waive his right to a jury trial and allowed the State to avoid
its disclosure obligations, we are not persuaded. A conviction will not be
overturned for a violation of Rule 8.2 absent a showing the defendant was
prejudiced by the delay. See State v. Vasko, 193 Ariz. 142, 147, ¶ 22 (App.
1998). Jones voluntarily waived his right to a jury trial and nothing from the
record establishes that his decision to proceed with a bench trial harmed his
defense. See State v. Butrick, 113 Ariz. 563, 565-66 (1976) (recognizing
defendants’ right to voluntarily waive a jury trial). The trial court informed


                                      4
                             STATE v. JONES
                            Decision of the Court

the parties that jury trials had recommenced with added safety measures.
Jones’s decision to streamline the process by electing to forgo a jury trial
does not, without more, constitute prejudice. Jones has also failed to allege
either that exculpatory evidence was lost, or inculpatory evidence was
discovered during the time between the complex case designation and trial.
The evidence still outstanding at the time of the State’s request for complex
case designation, namely the results of DNA testing, in no way harmed
Jones’s defense. No reversible error on these grounds exists.

 II.   Technical Difficulties During Trial

¶14             Jones contends that technical difficulties throughout the trial
led to the denial of his right to due process, constituting structural error.
We review a claim of structural error de novo. State v. Hancock, 240 Ariz.
393, 396, ¶ 7 (App. 2016). An error is considered structural if it impacts the
entire “trial from beginning to end,” tainting “the framework within which
the trial proceeds.” State v. Henderson, 210 Ariz. 561, 565, ¶ 12 (2005)
(internal quotation marks and citations omitted). There are relatively few
instances in which structural error occurs. State v. Ring, 204 Ariz. 534, 552,
¶ 46 (2003). Such instances include the complete denial of criminal defense
counsel, denial of a public criminal trial, and defective reasonable doubt
instructions. Id. at 552-53, ¶ 46.

¶15           To prevent the spread of COVID-19, the trial court employed
various safety measures, including the use of two-way video technology for
parties outside the courtroom and protective shields and face masks for
parties inside the courtroom. When issues arose, the court took breaks to
resolve technical problems with audio or video and, when necessary,
requested that witnesses or counsel repeat themselves.

¶16           Jones has failed to establish that relatively minor technical
difficulties during his trial amounted to structural error. Though
proceeding with trial during a global pandemic is less than ideal, a
defendant is entitled “to a fair trial, not a perfect one.” Delaware v. Van
Arsdall, 475 U.S. 673, 681 (1986). The trial court acted within its discretion in
adopting safety measures to minimize the spread of COVID-19, resolving
technical issues as they arose. See Gamboa v. Metzler, 223 Ariz. 399, 402, ¶ 13
(App. 2010) (recognizing the court’s “broad discretion over the
management of a trial”); Ariz. R. Evid. 611(a). The record does not show, as
Jones urges, that the trial lacked the solemnity necessary for a criminal
proceeding. We see no structural error.




                                       5
                              STATE v. JONES
                             Decision of the Court

III.   Sufficiency of Evidence of Kidnapping Involving Megan

¶17          Jones argues the State failed to present sufficient evidence he
kidnapped Megan, beyond the evidence needed to prove he committed
aggravated assault. We review the sufficiency of the evidence de novo,
considering all facts and resolving all evidentiary conflicts in the light most
favorable to sustaining the verdict. See State v. Bible, 175 Ariz. 549, 595
(1993). We will reverse only where a complete absence of probative facts
supports the conviction. State v. Mathers, 165 Ariz. 64, 66 (1990).

¶18             As relevant here, a person commits the offense of kidnapping
by knowingly restraining another with the intent to inflict death, physical
injury, or to “[p]lace the victim or a third person in reasonable apprehension
of imminent physical injury to the victim or the third person.” A.R.S.
§ 13-1304(A)(3)-(4). The State presented evidence that Jones confined
Megan to the apartment for multiple days, threatened harm or death, and
assaulted Megan’s mother. The State also presented evidence that, at one
point, Jones held Megan down and hit her in the head. This evidence was
sufficient to show that Jones, by threatening act or verbal command,
compelled Megan’s confinement. See State v. Dutra, 245 Ariz. 180, 182-84,
¶¶ 9-19 (App. 2018) (interpreting the elements of the kidnapping statute).

¶19            In contrast, a person commits the offense of aggravated
assault if he “intentionally or knowingly impedes the normal breathing or
circulation of blood of another person by applying pressure to the throat or
neck or by obstructing the nose and mouth” in the context of a domestic
violence assault. A.R.S. § 13-1204(B). The State presented evidence, separate
from the kidnapping, that Jones covered Megan’s nose and mouth until she
lost consciousness. Sufficient evidence supports each of Jones’s convictions
for the kidnapping and aggravated assault of Megan.

IV.    Witness Credibility

¶20           Jones challenges the credibility of two of the State’s witnesses,
arguing without their testimony insufficient evidence supports his
convictions. We will not evaluate the credibility of witnesses or reweigh
evidence on appeal. See State v. Cid, 181 Ariz. 496, 500 (App. 1995). As the
factfinder, the trial court was in the best position to assess the witnesses’
demeanor, resolve conflicts in testimony, and make credibility
determinations. See State v. Williams, 209 Ariz. 228, 231, ¶ 6 (App. 2004).
Jones provides no basis for disturbing the court’s evaluation.




                                      6
                    STATE v. JONES
                   Decision of the Court

                     CONCLUSION

¶21   We affirm Jones’s convictions and resulting sentences.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               7